UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 600 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Morgan, Lewis & Bockius LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. Brandes International Equity Fund Schedule of Investments December 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 90.78% Austria - 1.33% Erste Group Bank AG $ Brazil - 2.76% Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Embraer SA - ADR Tim Participacoes SA - ADR China - 1.57% China Mobile Ltd. France - 12.67% Carrefour SA Compagnie De Saint - Gobain GDF Suez Orange SA Renault SA Sanofi Hong Kong - 1.23% First Pacific Co. Ltd. Ireland - 3.79% CRH Plc Willis Group Holdings Plc Italy - 6.67% ENI SpA Intesa Sanpaolo SpA Savings Shares Italcementi Fabbriche Riunite Cemento SpA Telecom Italia SpA (a) Telecom Italia SpA Savings Shares Japan - 21.76% Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. Honda Motor Co. Ltd. Mitsubishi Tanabe Pharma Corp. Mitsubishi UFJ Financial Group,Inc. MS&AD Insurance Group Holdings Nissan Motor Co. Ltd. Sompo Japan Nipponkoa Holdings, Inc. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. Toyota Motor Corp. Mexico - 0.98% Cemex SAB de CV - ADR (a) Netherlands - 5.08% Aegon NV Royal Ahold NV Unilever NV Russia - 2.81% Gazprom OAO Lukoil OAO Lukoil OAO - ADR South Korea - 2.89% Hyundai Mobis Co. Ltd. POSCO Spain - 1.46% Repsol SA Sweden - 0.98% LM Ericsson Telefon AB Class B Switzerland - 3.58% Swiss Re AG UBS Group AG (a) United Kingdom - 21.22% Barclays Plc BP Plc G4S Plc GlaxoSmithKline Plc HSBC Holdings Plc J. Sainsbury Plc Kingfisher Plc Marks & Spencer Group Plc Sky Plc Tesco Plc WM. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $500,671,613) $ PREFERRED STOCKS - 2.90% Brazil - 2.90% Petroleo Brasileiro SA - ADR $ Telefonica Brasil SA - ADR TOTAL PREFERRED STOCKS (Cost $20,435,891) $ Principal Amount Value Time Deposit - 4.17% State Street Euro Dollar Time Deposit, 0.010%, due 01/02/15 $ $ TOTAL TIME DEPOSIT (Cost $21,126,771) $ Total Investments (Cost $542,234,275) - 97.85% $ Other Assets in Excess of Liabilities - 2.15% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. Brandes International Equity Fund Schedule of Investments by Industry December 31, 2014 (Unaudited) COMMON STOCKS Aerospace & Defense % Auto Components % Automobiles % Banks % Building Products % Capital Markets % Commercial Services & Supplies % Communications Equipment % Construction Materials % Diversified Financial Services % Diversified Telecommunication Services % Electric Utilities % Food & Staples Retailing % Food Products % Insurance % Media % Metals & Mining % Multiline Retail % Multi-Utilities % Oil, Gas & Consumable Fuels % Pharmaceuticals % Specialty Retail % Technology Hardware, Storage & Peripherals % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % TIME DEPOSIT % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Global Equity Fund Schedule of Investments December 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 88.40% Auto Components - 0.99% Hyundai Mobis Co. Ltd. $ Automobiles - 5.68% Honda Motor Co. Ltd. Hyundai Motor Co. Nissan Motor Co. Ltd. Toyota Motor Corp. Banks - 11.80% Bank of America Corp. Barclays Plc Citigroup, Inc. Erste Group Bank AG HSBC Holdings Plc Mitsubishi UFJ Financial Group,Inc. PNC Financial Services Group, Inc. Turkiye Garanti Bankasi AS Wells Fargo & Co. Beverages - 1.42% PepsiCo, Inc. Building Products - 1.48% Masco Corp. Capital Markets - 4.94% Bank Of New York Mellon Corp. State Street Corp. UBS Group AG (a) Communications Equipment - 1.50% LM Ericsson Telefon AB Class B Construction Materials - 2.15% CRH Plc Diversified Financial Services - 2.04% Deutsche Boerse AG Diversified Telecommunication Services - 2.51% Nippon Telegraph & Telephone Corp. Telecom Italia SpA Savings Shares Electric Utilities - 1.25% Exelon Corp. Electronic Equipment, Instruments & Components - 1.76% Corning, Inc. Food & Staples Retailing - 6.88% Carrefour SA J. Sainsbury Plc Royal Ahold NV Tesco Plc WM. Morrison Supermarkets Plc Food Products - 1.87% Unilever NV Health Care Providers & Services - 1.88% Express Scripts Holding Co. (a) Hotels, Restaurants & Leisure - 1.51% Genting Malaysia Berhad Insurance - 3.46% Sompo Japan Nipponkoa Holdings, Inc. Swiss Re AG Tokio Marine Holdings,Inc. Media - 0.95% Sky Plc Multiline Retail - 1.14% Marks & Spencer Group Plc Multi-Utilities - 2.26% GDF Suez Oil, Gas & Consumable Fuels - 8.74% Apache Corp. BP Plc Chesapeake Energy Corp. ENI SpA Gazprom OAO Lukoil OAO - ADR Pharmaceuticals - 10.17% Daiichi Sankyo Co. Ltd. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi Software - 1.90% Microsoft Corp. Technology Hardware, Storage & Peripherals - 4.11% Canon, Inc. Samsung Electronics Co. Ltd. Western Digital Corp. Tobacco - 2.12% Imperial Tobacco Group Plc Wireless Telecommunication Services - 3.89% America Movil SAB de CV - ADR China Mobile Ltd. Tim Participacoes SA - ADR TOTAL COMMON STOCKS (Cost $40,478,439) $ PREFERRED STOCKS - 1.13% Oil, Gas & Consumable Fuels - 1.13% Petroleo Brasileiro SA - ADR $ TOTAL PREFERRED STOCKS (Cost $965,693) $ Principal Amount Value REPURCHASE AGREEMENTS - 9.61% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/14), due 01/02/15, 0.00% [Collateralized by $4,981,700 U.S. Treasury Note, 1.50%, 08/31/18, (Market Value $5,031,015)] (proceeds $4,932,328). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $4,932,328) $ Total Investments (Cost $46,376,460) - 99.14% $ Other Assets in Excess of Liabilities - 0.86% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. ADR American Depository Receipt Brandes Global Equity Fund Schedule of Investments Country December 31, 2014 (Unaudited) COMMON STOCKS Austria % Brazil % China % France % Germany % Ireland % Italy % Japan % Malaysia % Mexico % Netherlands % Russia % South Korea % Sweden % Switzerland % Turkey % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS Brazil % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Emerging Markets Value Fund Schedule of Investments December 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 83.89% Argentina - 1.01% Arcos Dorados Holdings, Inc. (f) $ Austria - 2.39% Erste Group Bank AG Brazil - 12.60% Banco Bradesco SA Banco do Brasil SA Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Companhia de Saneamento Basico Companhia Paranaense de Energia Embraer SA - ADR Marfrig Global Foods SA (a) Tim Participacoes SA - ADR Viver Incorporadora e Construtora SA (a) China - 8.05% Bosideng International Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd. (a)(c)(e) China Mobile Ltd. China Yuchai International Ltd. Dongfeng Motor Group Co. Ltd. Weiqiao Textile Co. Yingde Gases Group Co. Ltd. Cyprus - 1.46% Globaltrans Investment Plc - GDR TCS Group Holding Plc - GDR Czech Republic - 1.74% Telefonica Czech Republic AS Hong Kong - 7.20% Chow Tai Fook Jewellery Group Ltd. Dickson Concepts International Ltd. First Pacific Co. Ltd. Lifestyle International Holdings Ltd. Luk Fook Holdings International Ltd. Yue Yuen Industrial Holdings Ltd. Hungary - 3.00% Chemical Works of Gedeon Richter Plc Magyar Telekom Telecommunications Plc (a) India - 3.78% Indian Oil Corp. Ltd. Reliance Infrastructure Ltd. Tata Chemicals Ltd. Indonesia - 1.02% PT XL Axiata Tbk Luxembourg - 3.62% Adecoagro SA (a) Ternium SA - ADR Malaysia - 0.98% Genting Malaysia Berhad Mexico - 2.08% Cemex SAB de CV - ADR (a) Desarrolladora Homex S.A.B. de C.V. (a)(c)(e) Urbi Desarrollos Urbanos SA de C.V. (a)(c)(e) Pakistan - 1.25% Nishat Mills Ltd. Panama - 2.92% Banco Latinoamericano de Comercio Exterior SA Copa Holdings SA Russia - 6.75% Gazprom OAO - ADR Lukoil OAO - ADR RusHydro OJSC - ADR RusHydro OJSC Sberbank of Russia - ADR Singapore - 0.51% Haw Par Corp. Ltd. South Korea - 14.98% Hana Financial Group, Inc. Hyundai Mobis Co. Ltd. KB Financial Group, Inc. KIA Motors Corp. Lotte Confectionery Co. Ltd. POSCO Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Turkey - 5.52% Aygaz AS Haci Omer Sabanci Holding AS Selcuk Ecza Deposu Ticaret ve Sanayi A.S. Turkiye Garanti Bankasi AS Turkiye Vakiflar Bankasi Tao United Kingdom - 3.03% APR Energy Plc ITE Group Plc Standard Chartered Plc TOTAL COMMON STOCKS (Cost $1,158,383,965) $ PARTICIPATORY NOTES - 0.56% Saudi Arabia - 0.56% Etihad Etisalat Co. (a)(b)(c) $ TOTAL PARTICIPATORY NOTES (Cost $10,618,513) $ PREFERRED STOCKS - 11.28% Argentina - 0.03% Nortel Inversora SA - ADR $ Brazil - 6.41% Banco Bradesco SA Companhia Paranaense de Energia - ADR Petroleo Brasileiro SA - ADR Telefonica Brasil SA - ADR Colombia - 0.95% Grupo Aval Acciones y Valores - ADR Russia - 1.53% Surgutneftegas OJSC - ADR Surgutneftegaz OJSC South Korea - 2.36% Hyundai Motor Co. TOTAL PREFERRED STOCKS (Cost $163,467,200) $ REAL ESTATE INVESTMENT TRUSTS - 3.15% Mexico - 3.15% Macquarie Mexico Real Estate Management SA de CV $ PLA Administradora Industrial, S. de R.L. de C.V. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $37,035,324) $ Principal Amount Value CONVERTIBLE BONDS - 0.04% Brazil - 0.04% Viver Incorporadora e Construtora SA 2.000%, 08/06/2016 (c)(d) $ $ TOTAL CONVERTIBLE BONDS (Cost $1,488,955) $ REPURCHASE AGREEMENTS - 0.03% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/14), due 01/02/15, 0.00% [Collateralized by $336,400 U.S. Treasury Note, 1.50%, 08/31/18, (Market Value $339,730)] (proceeds $332,984). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $332,984) $ Shares Value SHORT TERM INVESTMENTS - 0.00% Money Market Fund - 0.00% Northern Institutional Treasury Portfolio, 0.010% 2 $
